PER CURIAM.
This is an original petition filed by Skelly Oil Company to review an award made to claimant, Orville Witty, for compensation for an injury received by claimant while employed by petitioner.
In this case the Industrial Commission found that claimant was engaged in a hazardous employment covered by the Workmen’s Compensation Law, but did not set forth in its order the particular hazardous employment in which claimant was engaged, that is, whether the claimant herein was employed in a wholesale mercantile establishment, transfer or storage, or whether the place ef work constituted a workshop. It is said that claimant was working in the “retail , marketing department” of petitioner, but the record indicates rather vaguely that sales of its products were in sizable bulk to various filling stations, and whether said stations were operated directly by the company, or by lessees or operators or agents, is not clearly discernible from the record.
After a careful consideration of the record herein we are of the opinion that the order of the commission should be vacated and the cause remanded to the commissioh for further proceedings, to the end that the record may be clarified by further evidence, if necessary, and by specific finding of the character of employment found by the commission-to be hazardous. See Corzine v. Compress, 196 Okla. 259, 164 P. 2d 625.
Award vacated.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, GIBSON, and ARNOLD, JJ., concur.